Case 19-11205-amc           Doc 74      Filed 12/05/19 Entered 12/05/19 13:41:03                   Desc Main
                                        Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Sharon D. Horvath
                                 Debtor(s)                                            CHAPTER 13

M&T Bank
                                 Movant
                vs.
                                                                                NO. 19-11205 JKF
Sharon D. Horvath
                                 Debtor(s)
Frank Horvath
                                 Co-Debtor

Scott F. Waterman                                                         11 U.S.C. Section 362 and 1301
                                 Trustee

                                  MOTION OF M&T Bank
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                UNDER SECTION 362 and 1301

         1.      Movant is M&T Bank.

         2.      Debtor and Frank Horvath, co-debtor are the owner(s) of the premises 2313 East Norris

 Street, Philadelphia, PA 19125, hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $125,000.00 on the

 mortgaged premises that was executed on June 18, 2010. Said mortgage was recorded on June 30, 2010 at

 Document ID Number 52229537 The Mortgage was subsequently assigned to Movant by way of Assignment

 of Mortgage recorded on September 21, 2015, at Document ID Number 52967980 in Philadelphia County.

         4.       Scott F. Waterman is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor and Frank Horvath, co-debtor have failed to make the monthly post-petition

 mortgage payments in the amount of $1,027.73 for the months of October 2019 through December 2019. The

 debtor’s suspense balance is $1.89.

         7.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in
Case 19-11205-amc            Doc 74      Filed 12/05/19 Entered 12/05/19 13:41:03                Desc Main
                                         Document     Page 2 of 2
legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.        The total amount necessary to reinstate the loan post-petition is $3,081.30 (plus attorney’s

fees & costs).

        9.        Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$624.00.

        10.      Movant is entitled to relief from stay for cause.

        11.       This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.



                                                          /s/Rebecca A. Solarz, Esquire
                                                           Rebecca A. Solarz, Esquire
                                                           KML Law Group, P.C.
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106-1532
                                                           Phone: (215) 627-1322 Fax: (215) 627-7734
                                                          Attorneys for Movant/Applicant
